Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 12, 15, 20-22, 33-34, 36-47 are pending in the current application.
2.	This application is a CON of 15/355,995 11/18/2016 PAT 10,513,493, which is a DIV of 14/620,853 02/12/2015 PAT 9,527,835 which claims benefit of 61/939,492 02/13/2014 and claims benefit of 62/061,268 10/08/2014.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
Claim Rejections/Objections Withdrawn
4.	The rejections of canceled claims are withdrawn.  
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	The rejection of claims 1, 15, 21, 34 and 36 under 35 U.S.C. 103 as being unpatentable over Johnson WO 2012135113 further in view of Wislicenus and Munoz is maintained.  Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.  Applicant’s representative argues that the examiner failed to follow a lead compound analysis, which is said by applicant to be required, and that there are other differences besides the ring homology and that there was no suggestion in the prior art to make homologs.  
4 substituents in the instant claims are different than those of Johnson, and that the azetidine must be directly bound to the C ring (Remarks of December 22, 2021 page 18-20).  As explained in the rejection, the R3 and R4 group phenyl substituent on the C ring of the instant claims are the same in Johnson substituents. As amended R3 is:

    PNG
    media_image1.png
    91
    674
    media_image1.png
    Greyscale

And R4 is:

    PNG
    media_image2.png
    198
    655
    media_image2.png
    Greyscale

In the description in Johnson, R3 is equivalent to the C ring:

    PNG
    media_image3.png
    187
    538
    media_image3.png
    Greyscale

At least the claimed R4 as CN, alkyl, C(O)NH(CH2)OH [where R4 is C(O)NRc3Rd3 where Rc3 is alkyl substituted with ORa5, where Ra5 is H and Rd3 is H], and C(O)NRc3Rd3 where Rc3 is alkyl substituted with SO2Rb5, where Rb5 is alkyl (methyl) are in the examples compounds.  
Example 34 has F:

    PNG
    media_image4.png
    112
    557
    media_image4.png
    Greyscale

Example 40 has a difluorophenyl:

    PNG
    media_image5.png
    196
    579
    media_image5.png
    Greyscale

Example 45 has a cyano:

    PNG
    media_image6.png
    173
    565
    media_image6.png
    Greyscale

Example 46 has an alkyl substituted with F.

    PNG
    media_image7.png
    105
    486
    media_image7.png
    Greyscale

Example 127 has a C(O)NH(CH2)OH [where R4 is C(O)NRc3Rd3 where Rc3 is alkyl substituted with ORa5, where Ra5 is H and Rd3 is H].  


    PNG
    media_image8.png
    210
    468
    media_image8.png
    Greyscale

Example 136 has an amide where R4 is C(O)NRc3Rd3 where Rc3 is alkyl substituted with SO2Rb5, where Rb5 is alkyl (methyl).

    PNG
    media_image9.png
    200
    545
    media_image9.png
    Greyscale

With regard to the direct attachment of the C ring directly to the nitrogen heterocycle, at least for the phenyl compounds there is a subgenus presented by Johnson on page 9 of Formula VI:


    PNG
    media_image10.png
    488
    600
    media_image10.png
    Greyscale

The substituents on the species of claim 34 such as the first compound: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale




are groups (F and CN) in the limited list of R5 groups in the formula VI and also in the examples discussed above.  As explained in the rejection the only point of novelty is the size of the nitrogen containing ring.
Regarding a lack of motivation or a specific reason to make the homologous compounds, the rejection explains that Johnson already illustrates the principal of homology by teaching that Z is (CH2)q and q is 0-2 in Formula IV.  There are secondary teachings in both Wislicenus and Munoz. Munoz is working in exactly the same field, the LSD1 inhibitor art, and shows that the homologous saturated nitrogen heterocyclic compounds of 4, 5, and 6 members have been used interchangeably.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In arguing against Wislicenus, the applicant argues that the following portion of Wislicenus is evidence of “chemical unpredictability”:
It is of course obvious, from what has been said before, that a difference in composition of CH2 does not make similar properties a necessary consequence: this only occurs when the respective substances agree with one another in their chemical constitution, their structure, and all essential points.

The compounds do “agree with one another in their chemical constitution, their structure, and all essential points.”  The number of CH2 groups is the only distinction between Johnson and the 2 from another compound, as is the case for structural or constitutional isomer analogs that are not homologous.  In such instances where the molecules differ in connectivity and functional groups they are not homologs and differ “in their chemical constitution, their structure” and other “essential points”. An example was given in Figure 3 in the Final rejection on pages 4-5, where 3-phenylpropanoic acid is shown alongside two homologs and other compounds that differ by the number of CH2 groups but are not homologous. Applicant submits two papers (Exhibit A and B) which are alleged to show that the different homologous rings may have different conformations when incorporated into peptides (Exhibits A) and differences in gas phase basicity (Exhibit B).  This does not diminish their relationship as homologs.  The first sentence of exhibit A is “L-Azetidine 2-carboxylic Acid (Aze) is a homologue of proline (Pro) with a four-membered azetidine”.
Applicants’ representative argues that Munoz, since it is not a 102 by having the terminal C ring, is not relevant to the 103 analysis.  The idea that the aryl or heteroaryl capped azetidine, pyrrolidine or piperidine is critical for the LSD1 inhibition is not born out by the evidence. Johnson in Examples 4, 5, 6, 17, 19, 23, 24, 76, 77, 86-88, 90-92  has unsubstituted piperidines, which are the same or very similar to those of Munoz, which also have LSD1 inhibition. Example 40 in Munoz also has the C ring as pyridine.  The examiner took care when discussing Munoz to isolate the effect of changing the piperidine or pyrrolidine to an azetidine, by pointing to the closest examples.  As pointed out in the rejection the effect of changing the saturated homologous heterocycle is isolated by comparing Examples 10, 11 and 12 and Examples 26 and 31.  While there is some difference in potency between the homologs they are all very similar in terms of activity at LSD1.  

Restriction/Election Maintained
6.	 Applicant’s election of group I and the species, the compound of Example 4, 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, in the reply filed on December 15, 2020 was acknowledged.  The election was made without traverse. According to applicants’ representative stated that claims 1, 4, 6, 8, 10, 13-19, 21, 23, 32, 34 and 36 read on the elected species.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 12, 20, 22, 24-31, 33 which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 15, 21, 34 and 36  are rejected under 35 U.S.C. 103 as being unpatentable over Johnson WO 2012135113  further in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 and Munoz  WO 2013057320 A1 (cited on the IDS).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Johnson discloses homologous compounds of the instant claims as Formula (IV) on page 6, reproduced here:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

W is defined as the alkylene linker, (CH2)1-4, on page 4 which is the same as the CR5R6 methylene bearing the q group, where q is 1 as claimed in claim 8.  The instant azetidine ring is homologous to the prior art X-Z ring where X is N and Z is (CH2)q when q is 0 as depicted above a pyrrolidine or a piperidine when q is 1.  The phenyl ring depicted above is the same as A.  The R3 group is equivalent to the instant C ring and is defined as aryl and heteroaryl page 8, which may be substituted these substituents are equivalent to the instant R3 and R4 groups:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

The R1 group is defined the same as the instant R1 on page 3:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

This same genus is the subject of claim 7.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

There are also those with C as pyridine:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale



There are also example with pyrimidine:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 These descriptions are supported by examples.


    PNG
    media_image5.png
    196
    579
    media_image5.png
    Greyscale

Example 45 has a cyano:

    PNG
    media_image6.png
    173
    565
    media_image6.png
    Greyscale

Example 46 has a alkyl substituted with F.

    PNG
    media_image7.png
    105
    486
    media_image7.png
    Greyscale

Example 127 has a C(O)NH(CH2)OH [where R4 is C(O)NRc3Rd3 where Rc3 is alkyl substituted with ORa5, where Ra5 is H and Rd3 is H].  


    PNG
    media_image8.png
    210
    468
    media_image8.png
    Greyscale

Example 136 has an amide where R4 is C(O)NRc3Rd3 where Rc3 is alkyl substituted with SO2Rb5, where Rb5 is alkyl (methyl).

    PNG
    media_image9.png
    200
    545
    media_image9.png
    Greyscale

With regard to 
At least for the phenyl compounds there is a subgenus presented by Johnson on page 9 of Formula VI:


    PNG
    media_image10.png
    488
    600
    media_image10.png
    Greyscale

The substituents on the species of claim 34 such as the first compound: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale




Example 48 has R3, instant C ring as a pyrazole:

    PNG
    media_image22.png
    187
    594
    media_image22.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
The compounds of the instant claims differ from the Johnson pyrrolidine and piperidine compounds by the number of methylene groups in the saturated nitrogen heterocycle.  In claim 1 the ring is an azetidine, the four-membered alkyl homolog of the five and six membered pyrrolidines and piperidines of Johnson. 
C)  	Resolving the level of ordinary skill in the pertinent art:  D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  Homologs have long been known to exhibit similar properties as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of 

Analogs differing only in methylene groups have been deemed to be prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.  Johnsons by teaching that Z is (CH2)q and q is 0-2 in Formula IV, already teaches the homologous compounds albeit not the azetidine congeners.  There is a secondary teaching in Munoz, in the LSD1 ligand art which shows that the homologous saturated nitrogen heterocyclic compounds of 4, 5, and 6 members have been used interchangeably.   The equivalent group in Munoz described on page 5 as D.  On page 23 at line 7 the D is described as “a 3- to 7-membered monocyclic saturated heterocyclic ring containing 1 N atom” and on page 31 and 32 D is described as being in preferred embodiments a piperidine or azetidine.  Examples of piperidine, the six-membered congener, pyrrolidine, the five membered ring, and azetidine, the four membered ring, are given including:

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

We can see that for all of the compounds there is similar LSD1 inhibition. The compound 26 with the pyrrolidine performs nearly exactly the same as the compound 31 with the azetidine. Based upon the foregoing it would be prima facie obvious to make the 4 membered homolog of the compounds of Johnson since they are known in the art to function the same.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1, 15, 21, 34 and 36  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No 9,527,835 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 and Munoz  WO 2013057320 A1. Although the claims at issue are not identical, they are the claims of the ‘835 patent are drawn to the compounds in claim 2 and others where the X-Y ring is a piperidine, such as Formula Vb

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

As discussed above the piperidine of the ‘835 patent is related to the azetidine of claim 1 and claim 6 as an alkyl homolog.  This can be seen by comparing the Formula Va in instant claim 6 to the patented formula Vb above.

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

For the reasons given in the 103 rejection above over Johnson WO 2012135113 A2 further in view of Wislicenus and Munoz the instantly claimed azetidine homologs are obviousness type double patenting over the patented piperidine compounds.  
Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625